Title: From Alexander Hamilton to Josias Carvel Hall, 14 September 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            New York Sepr. 14th. 1799
          
          I have received Your letter of the eleventh of this month has been delivered to me. I approve the exertions you have made for the apprehension of the deserters, but doubt very much, the efficacy of the punishment of hard labour. However, if a Court Martial should shall be disposed to try that such an expedient, I shall will not object to the measure. I have heretofore spoken to you on of the frequency of desertion, and of the necessity of repressing it by severe punishment. I am It is not my wish to influence opinion in any particular case, but it is my beleif I beleive that a few examples of capital punishment, perhaps one in each regiment, will be found indispensible.
          With great consideration I am, Sir &c: &c
          Col Hall
        